[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                          FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 11-10696                 DECEMBER 19, 2011
                           Non-Argument Calendar                JOHN LEY
                         ________________________                CLERK

                  D.C. Docket No. 3:08-cr-00195-HLA-TEM-2

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                     versus

JABARI HIRD,

                                                        Defendant-Appellant.

                        __________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (December 19, 2011)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges

PER CURIAM:

      Jabari Hird appeals his concurrent sentences of 240, 240, and 324 months,

imposed upon re-sentencing pursuant to his guilty plea to conspiracy to commit
robbery, in violation of 18 U.S.C. § 1951(a); armed bank robbery, in violation of

18 U.S.C. §§ 2, 2113(a), (d); and brandishing a firearm during the commission of a

crime of violence, in violation of 18 U.S.C. §§ 2, 924(c)(1)(A). On appeal, Hird

argues that his sentence was substantively unreasonable in light of the disparity

between the length of the sentences that he and his codefendant, Rasheed Silvera,

received.

        We have held that “[i]t is a cardinal rule of appellate review that a party may

not challenge as error a ruling or other trial proceeding invited by that party.”

United States v. Ross, 131 F.3d 970, 988 (11th Cir. 1997) (citations and quotations

omitted). “The doctrine of invited error is implicated when a party induces or

invites the district court into making an error.” United States v. Stone, 139 F.3d

822, 838 (11th Cir. 1998). “Where invited error exists, it precludes a court from

invoking the plain error rule and reversing.” Ford ex rel. Estate of Ford v. Garcia,

289 F.3d 1283, 1294 (11th Cir. 2002) (citations and quotations omitted).

        At the sentencing hearing, Hird repeatedly requested a sentence in the

middle of the guidelines.1 He does not dispute that his guideline range was 294 to


        1
                At the sentencing hearing, Hird’s counsel said, “I would like to ask the Court again
to consider the middle range of the guidelines, as . . . the outer end of the sentence, but even consider
lower than that.” Later, counsel said that a mid-range sentence “is so significant . . . that the
statutory purpose of a sentencing would be served” and that “if the Court was prepared to give a mid-
guideline range sentence, then it would certainly be appropriate now.”

                                                   2
346 months. His imposed sentence of 324 months is only 4 months above the

precise middle of that guideline. Despite his exhortations that the district court

impose a middle-range sentence, Hird still objected to the 324-month sentence

when the district court announced it. He gave no reason as to why he was

objecting. He repeatedly requested a middle-range sentence, and he cannot seek

review when he received it. See United States v. Silvestri, 409 F.3d 1311, 1327

(11th Cir. 2005).

      Even if we allow his later objection to overcome the invited error doctrine,

Hird has not shown that his sentence is substantively unreasonable. We examine

whether a sentence is substantively reasonable in light of the record and the 18

U.S.C. § 3553(a) factors. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586,

597 (2007). Normally, we review substantive reasonableness for an abuse of

discretion. United States v. Zinn, 321 F.3d 1084, 1087 (11th Cir. 2003).

However, where the party did not articulate a specific reason for the objection, we

review only for plain error. Id. “To find reversible error under the plain error

standard, we must conclude that (1) an error occurred, (2) the error was plain, and

(3) the error affected substantial rights.” Id.

      The § 3553(a) factors include “the need to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of

                                           3
similar conduct.” 18 U.S.C. § 3553(a)(6). However, a “[d]isparity between the

sentences imposed on codefendants is generally not an appropriate basis for relief

on appeal.” United States v. Regueiro, 240 F.3d 1321, 1325-26 (11th Cir. 2001).

The party challenging the sentence bears the burden of establishing

unreasonableness, and ordinarily a sentence within the guideline range is

reasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      Here, Silvera cooperated with law enforcement and had a significantly

lesser criminal record than Hird. Accordingly, there existed appropriate bases for

sentencing Hird to a longer term than Silvera, and Hird’s sentence is not

substantively unreasonable. See Regueiro, 240 F.3d at 1325-26; United States v.

Williams, 526 F.3d 1312, 1324 (11th Cir. 2008) (finding no unwarranted disparity

where one codefendant “provided substantial assistance to the government” and

received a lesser sentence than another codefendant who “did not provide any

assistance to the government”); 18 U.S.C. § 3553(a)(6).

      AFFIRMED.




                                         4